Citation Nr: 1122711	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-36 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran (Appellant) represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service from August 1966 to August 1968 and October 1973 to June 1981.  He served in the Republic of Vietnam from January to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO, in part, denied service connection for a skin disability.  The Veteran appealed the RO's January 2006 rating decision to the Board.  Jurisdiction of the claims file current resides with the Houston, Texas RO.

In March 2011, the Veteran testified before the undersigned at the Houston, Texas RO.  A copy of the hearing transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence in support of his claim along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2010). 


FINDINGS OF FACT

1.  The Veteran had active military service in the RVN from January to September 1967; thus, his exposure to Agent Orange is presumed.

2.  The Veteran does not currently have a skin disability. 


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).

In a May 2005 pre-adjudication letter, the RO specifically notified the Veteran of the substance of the VCAA including the types of evidence necessary to establish the service connection claim on appeal, respectively, and the division of responsibility between the Veteran and VA for obtaining that evidence. Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The RO provided pre-adjudication notice to the Veteran via the above-cited letter. 


The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO did not inform the Veteran of the Dingess elements in a separate letter.  However, because the claim is being denied, no effective date or disability rating is being set.  Thus, the Veteran is not prejudiced by the Board's consideration of his claim on the merits in the decision below.  Cf. Bernard v. Brown, 4 Vet App 384 (1993). 

The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the Veteran's service treatment records (STRs) and service personnel records, VA examination records, and statements and testimony from the Veteran and his representative have been associated with the claims file.  During the March 2011 hearing, the undersigned stated that he would hold the record open for thirty (30) days to permit the Veteran to submit private treatment records containing evidence that he currently has a skin disability that is etiologically related to his in-service exposure to Agent Orange.  The Veteran did not submit the requested records.  While the VA is obligated to assist a claimant in the development of a claim, there is no duty on the VA to prove the claim.  In a case such as this one where VA has made an initial but unsuccessful request for records, a follow-up request is required unless such follow-up request would be futile.  38 C.F.R. § 3.159(C)(1)(2010).  In this case, the Veteran did not provide the requested records and did not notify VA regarding his inability to obtain the records.  The Board finds that under these circumstances, there is no basis to believe that there would be any greater cooperation from the Veteran in a follow-up effort, and thus such an effort would be futile.  If a claimant wishes assistance, he cannot passively wait for it in circumstances where he should have information that is essential in obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 (1991).  Under the law claimant for VA benefits has the responsibility to present and support the claim. 38 U.S.C. § 5107(a).  Information relative to confirmation of military service is part of this responsibility..

In the Veteran's case, the RO did not obtain a medical opinion regarding the etiology of his claimed skin disability.  However, for reasons explained immediately below, such an examination and medical opinion is  not necessary with respect to this issue.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  As will be discussed below, there is no medical evidence of record showing that the Veteran currently has a skin disability.  The record is missing critical evidence of a current disability or persistent or recurrent symptoms of a disability [McLendon element (1)] and the Veteran's claim is being denied on that basis.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no competent medical evidence of a skin disability.

In short, in the absence of any diagnosed skin disability, remanding the case to obtain a VA examination or opinion would serve no useful purpose.  See Brock v. Brown, 10 Vet. App. 155, 161-162 (1997) [VA is not obligated to obtain records which are not pertinent to the issue on appeal].  As the Court has stated, VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative, and, as noted previously herein, testified before the undersigned Veterans Law Judge in March 2011.  Accordingly, the Board will proceed to a decision on the merits of the claim.

II.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession  ."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam area.  The diseases listed at 38 C.F.R. § 3.309(e), which include prostate cancer, shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the Veteran was exposed to an herbicide agent during active service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed in 38 C.F.R. § 3.309(e) for which service connection is presumptively granted on the basis of exposure to herbicides were amended to add AL amyloidosis.  See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).  In addition, this regulation was recently amended to allow such presumptive service connection to be granted for ischemic heart disease, Parkinson's disease and hairy cell leukemia and other chronic B-cell leukemias.  See 75 Fed. Reg. 53,202 (August 31, 2010).

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that a Veteran served in the Republic of Vietnam during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a Veteran must have one of the specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock, 10 Vet. App. at 162.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).




III.  Analysis 

The Veteran contends that he currently has a skin disability, primarily of the hands, that is the result of exposure to Agent Orange while serving in Vietnam.  See March 2011 Transcript (T.) at page (pg.) 6.  

The Board finds that the preponderance of the competent evidence of record is against the claim because there is no medical evidence showing that the Veteran has a current skin disability. 

With respect to Hickson element (1), current disability, no medical evidence in the record on appeal indicates the Veteran currently has a skin disability.  The post-service medical evidence of record consists of VA psychiatric and audiological examination reports, which do not contain any clinical evidence of a skin disability.   In response to the Veteran's testimony that his private physician had recommended Gold Bond lotion for his hands, the undersigned held the record for thirty (30) days to allow the Veteran to submit treatment records from his private physician in support of his claim.  The Veteran did not submit the requested records.  If a claimant wishes assistance, he cannot passively wait for it in circumstances where he should have information that is essential in obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 (1991).   

Overall, the preponderance of the competent and probative medical evidence of record does not show that the Veteran currently has a skin disability.

The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA, but he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].

The Board finds that the medical evidence of record does not show that the Veteran has ever had a diagnosed skin disability during the course of this claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) [holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication].

In the absence of any currently diagnosed skin disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met, and the Veteran's claim fails on this basis alone.

For the sake of completeness, with respect to Hickson element (2), in-service disease or injury, the Board notes that the Veteran's STRS are pertinently negative as to treatment for, or diagnoses of any skin disability.  STRs from the Veteran's initial period of military service (i.e., August 1966 to August 1968), include an undated dental clinic health questionnaire showing that he had not received any treatment for a skin condition.  The Veteran's discharge examination report from his initial period of active military service is not of record.  STRs from the Veteran's second period of active military service show that upon examination for enlistment, his skin was evaluated as "normal."  (See September 1973 service enlistment examination report).  A September 1973 Report of Medical History, shows that the Veteran denied ever having had a skin disease.  A June 1977 health clinic report reflects that a dermatological examination was negative.  A June 1979 entry reflects that a June 1976 skin test was negative.  A February 1980 Periodic examination report reflects that the Veteran's skin was evaluated as "normal."  The Veteran reported that he was "good health."  The Veteran declined to undergo a service separation examination.  

The Veteran maintains that his current skin disability is a result of his presumed in-service exposure to Agent Orange.  The Veteran's service personnel records confirm that he served in the RVN from January to December 1967 during the Vietnam Era.  Thus, his exposure to Agent Orange is presumed.  See 38 U.S.C.A.§ 1116(f) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2010).  Accordingly, Hickson element (2), in-service injury, is satisfied.

With respect to Hickson element (3), medical nexus, there is no competent medical evidence of a relationship between the Veteran's claimed skin disability and his service.  In light of the lack of any current skin diagnosis, a medical nexus would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge (e.g., he has peeling skin), he is not competent to render an opinion that he currently has a skin disability that is related to his presumed Agent Orange exposure during active military service in the RVN. Jandreau, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).

The Board has considered the applicability of the benefit-of-the- doubt doctrine. However, because the preponderance of the evidence is against the claim, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin disability is denied. 





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


